LAWSON, Justice.
Macon Willis filed a bill in the Colbert Law and Equity Court, in equity, against C. W. Burns, alleging:
“3. Your complainant alleges that on or about Jauuary 15, 1954, your complainant and the respondent agreed to enter into the relationship of landlord and tenant under a lease for a term of ten (10) years. That prior to the execution of said lease creating the relationship of landlord and tenant the respondent persuaded your complainant to start work on his farm with one truck and three tractors, and that the complainant, together with his employees, worked approximately two and one-half (2i/á) months when the weather permitted on the respondent’s farm. That pending the execution of the contract, the complainant was paid as a part of his salary $25.00 per week. He was not paid for the use of his truck or the use of his tractors used on said premises. Your complainant alleges that on March 29, 1954, he moved the equipment to another farm to plant his cotton, pending the execution of the lease between the complainant and the respondent.
“4. Your complainant alleges that he returned to the premises to continue to work and he found that the respondent had fenced the premises and that he had rented the land to another party.
“5. The complainant alleges that the respondent was unjustly enriched at the expense of your complainant by the improvement of his farm at the expense of the complainant.
“6. Your complainant alleges that he has no adequate remedy at law and that he is entitled to equitable relief in the premises.
“7. Your complainant alleges that it is impossible for him to determine if he owes any amount to the respondent and without an accounting he cannot determine the amount that the respondent is indebted to him, without an accounting.
“8. Your complainant further alleges that the account between the respondent and your complainant is complicated in character because of the *499trust relationship between the parties, and the fact that the respondent has kept the records in regard to these transactions.
“9. Your complainant submits himself to the jurisdiction of this court and offers to do equity in the premises.”
In pertinent part the bill prayed:
“Two: That upon the final hearing of the pleading and proof in this cause, Your Honor will enter a decree determining what sum of money, if any, respondent owes the complainant arising out of the mutual transactions, and that the complainant be granted such other, further and different relief which to Your Honor may seem just and proper in the premises.”
Respondent’s demurrer being overruled, he filed his answer and the cause came on for hearing before the trial court. Thereafter a decree was rendered which reads in pertinent part as follows:
“And the Court, having considered the matter, is of the opinion that Respondent is indebted to Complainant in the amount of $917.00.
“It Is Therefore Ordered, Adjudged and Decreed that the Respondent C. W. Burns is hereby indebted to Complainant Macon Willis in the sum of $917.-00, the said sum to be payable and due upon the signing of this decree.
“It Is Further Ordered, Adjudged and Decreed that Respondent is taxed with costs.”
From the decree of the trial court the respondent below has appealed to this court. The cause was submitted here on the merits and on motion of appellee to dismiss the appeal.
Motion to Dismiss Appeal
The grounds of the motion to dismiss the appeal are:
“1. That the assignment of error was not bound with the transcript and filed with the transcript.
“2. That the assignment of error, if filed, was filed after the transcript was filed and is not a part of the bound transcript as provided by rule one of the revised rules of the Supreme Court of Alabama.”
At the time of submission in this court, assignments of error had been made in compliance with all of the provisions of Rule 1, Revised Rules of the Supreme Court of Alabama. — 261 Ala. XX; 1955 Cum.Pocket Part, Vol. Two, Title 7, Code 1940, p. 220. The motion to dismiss the appeal is without merit and is due to be and will be overruled. It is so ordered.